Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2018.10.09
                                                                        15:35:43 -05'00'




                  People v. Brown, 2018 IL App (3d) 150070-B



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DIEUSEUL BROWN, Defendant-Appellant.



District & No.    Third District
                  Docket No. 3-15-0070



Filed             July 23, 2018



Decision Under    Appeal from the Circuit Court of Peoria County, No. 13-CF-300; the
Review            Hon. David A. Brown, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Peter A. Carusona, and Jay Wiegman, of State
Appeal            Appellate Defender’s Office, of Ottawa, for appellant.

                  Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino, Lawrence
                  M. Bauer, and Jasmine Morton, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE O’BRIEN delivered the judgment of the court, with
                  opinion.
                  Justices Holdridge and Wright concurred in the judgment and opinion.
                                              OPINION

¶1       Defendant Dieuseul Brown was convicted after a bench trial of armed violence, unlawful
     possession of a weapon by a felon, and unlawful possession of a controlled substance. The trial
     court sentenced him to an 18-year term on the armed violence count and an 8-year term on the
     weapon charge and found the unlawful possession of a controlled substance conviction merged
     with the other judgments. Brown appealed, challenging his convictions on one-act, one-crime
     principles. We affirm.

¶2                                               FACTS
¶3       Defendant Dieuseul Brown was charged with armed violence (count I), unlawful
     possession of a weapon by a felon (count II), and unlawful possession of a controlled
     substance, cocaine (count III). Count I alleged that Brown committed armed violence by
     committing unlawful possession of a controlled substance while armed with a handgun. Count
     II alleged Brown committed unlawful possession of a weapon by a felon by possessing a
     firearm after having been previously convicted of a felony. Count III alleged Brown possessed
     less than 15 grams of cocaine.
¶4       Brown moved to quash the indictment, pointing to the inconsistencies in a detective’s
     grand jury testimony that the cocaine was discovered on Brown when he was arrested.
     Discovery revealed that the drugs were not found until several hours after Brown’s arrest when
     he was searched again at the police station prior to transport to the county jail. The State
     reindicted Brown and corrected the misstatements to the grand jury. In the supplemental
     indictment, the armed violence count became count IV and the cocaine possession charge
     became count V. The trial court denied Brown’s motion to quash.
¶5       The cause proceeded to a bench trial. Two Peoria County detectives testified that Brown
     had a gun on his person when they arrested him for an unrelated first degree murder. An officer
     patted down Brown prior to bringing him to the police station and conducted another pat down
     search before uncuffing Brown at the station. Brown was interviewed, used the bathroom, and
     was again searched prior to transport to the county jail. During this search, a small baggie of
     cocaine was found in the watch pocket in Brown’s jeans.
¶6       On the State’s motion, the trial court accepted into evidence portions of the transcripts from
     Brown’s murder trial where he admitted that he was a drug dealer, he owned the gun
     discovered on his person, and he kept a gun on him at all times. Also admitted into evidence
     was a certified copy of Brown’s prior conviction. The parties stipulated to descriptions of the
     physical layout of the police station and a timeline of Brown’s arrival, interview, and
     departure. Brown argued in closing arguments that the police searches were sloppy and that he
     could have found the cocaine at the police station. The State argued that the drugs were not
     discovered in the earlier searches because the package was small and soft and the police were
     looking for weapons and that it proved Brown possessed both the gun and the cocaine
     simultaneously.
¶7       The trial court found that the State proved Brown guilty beyond a reasonable doubt of all
     three counts, that he possessed the cocaine and drugs at the same time, and that it could be
     reasonably inferred that Brown did not find the cocaine at the police station. Brown moved for
     a new trial, which motion was heard and denied.


                                                 -2-
¶8         A sentencing hearing took place. The State sought a 44-year sentence and agreed that the
       unlawful possession of a controlled substance conviction would merge with the other
       judgments. It argued that the unlawful possession of a weapon by a felon would not merge
       because it has the “separate element being the felony conviction which would be the separate
       act.” Brown agreed that the weapon conviction would not merge with the armed violence
       conviction because it was not a lesser-included offense and sought concurrent sentences.
¶9         The trial court imposed an 18-year term of imprisonment for the armed violence conviction
       and an 8-year term for unlawful possession of a weapon by a felony with the sentences to be
       served consecutively to each other and at 85%. The trial court merged the conviction for
       unlawful possession of a controlled substance into the other judgments. Brown filed a motion
       to reconsider his sentence, which was heard and granted, with the trial court finding Brown
       was eligible for day-for-day good time credit. Brown appealed. This court vacated Brown’s
       conviction for unlawful possession of a weapon by a felon under one-act, one-crime principles,
       finding it was based on the same physical act of gun possession as used in his armed violence
       conviction. The State filed a petition for leave to appeal. The Illinois Supreme Court denied the
       petition and, in its supervisory authority, vacated this court’s judgment. People v. Brown, No.
       122507 (Ill. Mar. 21, 2018) (supervisory order). It ordered this court to reconsider in light of its
       decision in People v. Coats, 2018 IL 121926, whether Brown’s convictions violated one-act,
       one-crime principles.

¶ 10                                             ANALYSIS
¶ 11       The issue on appeal is whether the trial court’s sentencing determination violated one-act,
       one-crime principles. Brown argues that his conviction for unlawful possession of a weapon by
       a felon must be vacated under one-act, one-crime principles because it was based on the same
       physical act of gun possession as used in his armed violence conviction.
¶ 12       Brown did not raise this issue below, but violation of one-act, one-crime principles “affects
       the integrity of the judicial process” and is appropriate for plain error review under doctrine’s
       substantial rights prong. In re Samantha V., 234 Ill. 2d 359, 378-79 (2009). To employ a plain
       error analysis, a plain or obvious error must have occurred. People v. Thompson, 238 Ill. 2d
       598, 613 (2010).
¶ 13       Courts employ a two-step analysis in applying one-act, one-crime principles. See People v.
       King, 66 Ill. 2d 551, 566 (1977). First, the court decides whether the defendant’s conduct was a
       single physical act or multiple acts. People v. Rodriguez, 169 Ill. 2d 183, 186 (1996). If a single
       act, multiple convictions based on the act are prohibited. Id. Second, where the conduct
       consisted of multiple acts, the court must determine whether any of the offenses are
       lesser-included offenses. Id. This court reviews whether a conviction violates one-act,
       one-crime principles de novo. People v. Boyd, 307 Ill. App. 3d 991, 998 (1999).
¶ 14       We first decide whether Brown’s conduct constituted a single act or multiple acts. In
       People v. Coats, 2018 IL 121926, ¶ 1, the defendant was convicted of multiple offenses,
       including armed habitual criminal and armed violence. He appealed his convictions, arguing
       they violated one-act, one-crime principles. Id. The appellate court affirmed and Coats
       appealed. Id. ¶¶ 6-7. The Coats court first acknowledged that plain error review was
       appropriate because a one-act, one-crime violation is an obvious error that challenges the
       integrity of the justice system. Id. ¶ 10. It then considered whether a one-act, one-crime error
       occurred. Id. ¶ 11. The court found that the conduct of the defendant consisted of two physical

                                                    -3-
       acts: possession of a handgun and possession of drugs. Id. ¶ 17. The court recognized that
       although possession of a handgun was a common act shared by both offenses, the armed
       violence conviction included the separate act of drug possession. Id.
¶ 15        The Coats court resolved the conflict between the Second District case of People v.
       Williams, 302 Ill. App. 3d 975 (1999), and the Fourth District decision in People v. White, 311
       Ill. App. 3d 374 (2000). Coats, 2018 IL 121926, ¶ 26. In Williams, the defendant was
       convicted of armed violence based on possession of a controlled substance, unlawful
       possession of a weapon by a felon, and unlawful use of a weapon and sentenced on the armed
       violence and unlawful possession of a weapon by a felon convictions. Williams, 302 Ill. App.
       3d at 976. He appealed on one-act, one-crime principles. Id. at 977. The reviewing court
       determined that there were no separate acts and that the “common act is a felon possessing a
       gun and drugs simultaneously.” Id. at 978.
¶ 16        In White, the defendant was convicted, in part, of one count each of aggravated discharge
       of a firearm, armed violence, and unlawful possession of a weapon by a felon and sentenced on
       all three convictions. White, 311 Ill. App. 3d at 379. When he appealed on one-act, one-crime
       grounds, the reviewing court determined that, although the defendant simultaneously
       possessed both the gun and drugs, they were distinct acts. Id. at 385. The White court rejected
       Williams, finding it was wrongly decided. Id. The court concluded that the defendant’s
       convictions for armed violence and unlawful possession of a weapon by a felon were based on
       separate acts and held that multiple convictions did not violate one-act, one-crime principles.
       Id. at 386. The White court found that despite the commonality of the gun, armed violence
       required an additional act of drug possession and unlawful possession of a weapon by a felon
       required an additional element of the defendant’s felon status. Id.
¶ 17        The Coats court found that Williams misapplied the one-act, one-crime rule and expressly
       overruled it. Coats, 2018 IL 121926, ¶ 26. It also recognized that White “created some
       confusion” regarding what constitutes an act. Id. ¶ 27. The King court defined “act” as “any
       overt or outward manifestation which will support a different offense.” King, 66 Ill. 2d at 566.
       Brown’s felon status is not an “overt or outward manifestation” but “a state of being.” (Internal
       quotation marks omitted.) Coats, 2018 IL 121926, ¶¶ 15, 27. Nevertheless, per Coats, we find
       that Brown’s acts of armed violence based on drug possession and possession of a weapon by a
       felon are separate acts. Despite that both offenses involve possession of a gun, the armed
       violence count also includes the separate act of simultaneously possessing drugs. See
       Rodriguez, 169 Ill. 2d at 188 (citing People v. Lobdell, 121 Ill. App. 3d 248, 252 (1983) (where
       there is an additional act that can support an additional offense defendant may be convicted on
       both offenses even if they share a common act)). We find that Brown’s conduct consisted of
       separate acts.
¶ 18        Having determined that Brown’s convictions were not based on a single act, we must
       address the second step in the King analysis, whether any of the offenses are lesser included. A
       lesser-included offense is an offense “established by proof of the same or less than all of the
       facts or a less culpable mental state (or both), than that which is required to establish the
       commission of the offense charged.” 720 ILCS 5/2-9(a) (West 2016). To determine that
       question, we apply the abstract elements approach. See People v. Miller, 238 Ill. 2d 161, 173
       (2010). The abstract elements approach compares the statutory elements of the two offenses,
       and if all of the elements of the first offense are included in the second offense and do not


                                                   -4-
       contain any elements not included in the second offense, the first offense is a lesser-included
       offense. Id. at 166.
¶ 19       To sustain a conviction for unlawful possession of a weapon by a felon, the State must
       prove beyond a reasonable doubt that the defendant knowingly possessed a weapon or any
       firearm and has been convicted of a prior felony. 720 ILCS 5/24-1.1(a) (West 2016). To
       sustain a conviction for armed violence, the State must prove beyond a reasonable doubt that
       the defendant was armed with a firearm while he committed a felony offense, that being
       unlawful possession of a controlled substance. Id. § 33A-2(a). To sustain a conviction for
       unlawful possession of a controlled substance, the State must prove beyond a reasonable doubt
       that the defendant knowingly and unlawfully possessed less than 15 grams of a controlled
       substance, cocaine. 720 ILCS 570/402(c) (West 2016).
¶ 20       Unlawful possession of a gun by a felon is not a lesser-included offense of armed violence.
       Both counts include the possession of a weapon. The possession of a weapon count contains
       the additional element of felon status. The armed violence count includes the additional
       element of drug possession. We find entry of judgment on both convictions did not violate
       one-act, one-crime principles and was not error. Because there was no error, we conclude plain
       error review is not applicable and affirm Brown’s convictions.
¶ 21       For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 22      Affirmed.




                                                  -5-